Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 1 of 27 PageID #: 723




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    GERALD MINER, et al.,                             )
                                                      )
                   Plaintiffs,                        )
                                                      )
           v.                                         )          Case No. 4:19-CV-95-SPM
                                                      )
    CURTIS SCHRIEBER, et al.                          )
                                                      )
                   Defendants.                        )

                                   MEMORANDUM AND ORDER

          This matter is before the Court on the Motion for Summary Judgment filed by Defendants

Curtis Schrieber (“Schrieber”) and Mercantile Capital Inc. (“Mercantile”) (Doc. 92). Briefing on

the motion is complete. 1 The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c). (Doc. 20). For the reasons stated below,

the motion will be granted in part and denied in part.

          I.      LEGAL STANDARD

          Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The movant “bears the initial

responsibility of informing the district court of the basis for its motion” and must identify “those

portions of [the record] . . . which it believes demonstrate the absence of a genuine issue of material


1
    Plaintiffs filed a brief in opposition to the motion, and the time to file a reply has expired.


                                                     1
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 2 of 27 PageID #: 724




fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant does so, then the burden

shifts to the nonmovant to submit evidentiary materials that “designate specific facts showing that

there is a genuine issue for trial.” Id. at 324. An issue of fact is genuine, making summary judgment

inappropriate, when “a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “In ruling on a summary judgment motion, a

court must view the facts in the light most favorable to the non-moving party.” Leonetti’s Frozen

Foods, Inc. v. Rew Mktg., Inc., 887 F.3d 438, 442 (8th Cir. 2018). “In reaching its decision, a court

should not weigh the evidence, make credibility determinations, or attempt to determine the truth

of the matter.” Id. (internal quotation marks omitted).

       II.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Gerald Miner (“Miner”) is the sole member of Plaintiff Adoria-Adorian

Investments, LLC (“Adoria-Adorian”). Def.’s Statement of Uncontroverted Material Facts

(“SUMF”), Doc. 94, ¶¶ 2-3. Schrieber is an employee or representative of Mercantile. This case

involves two mortgage loans provided by Mercantile to Plaintiffs to refinance or purchase several

pieces of real property. The first is a $62,000 loan that was provided to refinance four properties

(collectively, the “Rental Properties”): 5311 Elsie Avenue, Ferguson, MO, 63135; 5328 Bermuda

Drive, St. Louis, MO 63121; 6149 Jefferson Avenue, St. Louis, MO 63134; and 8950 Higginson

Drive, St. Louis, MO, 63121. SUMF ¶¶ 6-13. The second is a $160,000 loan that was provided to

finance the purchase of 132 Grotto Court, Florissant, Missouri (the “Grotto Property”). SUMF

¶¶ 4-5, 14-20. When Miner purchased the Grotto Property, he intended to move into it and intended

that it would be his primary residence. Pl.’s Ex. A, Doc. 109-1, Affidavit of Gerald Miner, April



                                                 2
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 3 of 27 PageID #: 725




27, 2020 (“Miner Aff.”) ¶¶ 12, 19; Pl.’s Ex. B, Doc. 109-2, Deposition of Gerald Miner, November

21, 2019 (“Miner Dep.”) 131: 9:17-20, 131:21-23; 132:2-7; 143:21-25; 144:22-25; 145:1-3.

       In September 2017, Defendants approached Miner to provide funding for the five

properties he was getting ready to purchase or refinance, including the Grotto Property. Miner Aff.

¶ 5. After Miner sent Schrieber an email asking about his financing services, Schreiber contacted

Miner by telephone sometime in September 2017 and told Miner that Schrieber could handle his

commercial transactions, get rid of his private mortgage insurance (“PMI”), and get Miner a lower

interest rate on a home he was looking to purchase. Id. ¶¶ 6, 8-9. Miner had previously obtained

an offer of financing from USA Mortgage that included PMI. Miner Aff. ¶ 14. Schrieber was aware

of the interest rates USA Mortgage had quoted Miner, because Miner sent the rates to Schrieber.

Id. ¶ 11. Miner told Defendants, repeatedly, that he intended for the Grotto Property to be his

primary residence. Id. ¶ 19.

       On September 25, 2017, Schrieber sent Miner two emails. In the first, Schrieber sent a

summary of terms and conditions for the $160,000 loan for the purchase of the Grotto Property;

the first line of the summary states, “Loan: Commercial/Rental Property Rehab,” and the email

describes a loan with a 15% interest rate and payments of $2,401.40 per month. SUMF ¶¶ 4, 5;

Def’s Ex. B, Doc. 94-2. In the second, Schrieber sent a summary of the terms and conditions for

the $62,000 loan to refinance the Rental Properties; the first line of the summary states, “Loan:

Commercial/Rental Property Rehab,” and the email describes a loan with a 15% interest rate and

payments of $1,049.31 per month. SUMF ¶¶ 6-7; Def.’s Ex. C, Doc. 94-3. It is unclear whether

these emails were sent before or after the September telephone call.



                                                3
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 4 of 27 PageID #: 726




       The day before the closing on the Rental Properties, 2 Schrieber told Miner to go ahead and

sign the documents even though there was information in there that was false, and that “everything

would be worked out later”; Miner took this to mean that he would later get the deal he had been

promised orally, which had lower interest rates with no PMI. Miner Aff. ¶¶ 15, 29, 30.

       On October 16, 2017, Adoria-Adorian and Miner executed a $62,000 promissory note in

favor of Mercantile, and Adoria-Adorian executed a Deed of Trust and Security Agreement listing

the Rental Properties as collateral. SUMF ¶¶ 8, 11-13; Def.’s Ex. D, Doc. 94-4; Def.’s Ex. E, Doc.

94-5. The heading of the promissory note states, “COMMERCIAL PROMISSORY NOTE.”

SUMF ¶ 9, Def.’s Ex. D. Paragraph 7 of the $62,000 promissory note states, in part, “The proceeds

of this Note are to be used for business, commercial, investment or similar purposes and no portion

thereof shall be used for personal, family, or household uses.” SUMF ¶ 10; Def.’s Ex. D, ¶ 7. The

promissory note describes a loan with 15% interest and monthly payments of $1,049.31 per month.

Def.’s Ex. D, ¶ 1(a)-(b). The first page of the Deed of Trust and Security Agreement states, “A.

Beneficiary has made a commercial loan (the “Loan”) to Borrower, which is evidenced by that

certain Commercial Promissory Note of Borrower . . .” SUMF ¶ 13; Def.’s Ex. E, ¶ A.

       On October 27, 2017, Adoria-Adorian and Miner executed a $160,000 promissory note in

favor of Mercantile, and Miner executed a Deed of Trust and Security Agreement on the Grotto

Property. SUMF ¶¶ 14-18; Def.’s Ex. F, Doc. 94-6; Def.’s Ex. G, Doc. 94-7. The heading of the


2
  In an affidavit, Miner states that this occurred “the day prior to the closing of the properties.”
Miner Aff. ¶ 29. There were two closing dates—one for the Rental Properties on October 16, 2017,
and one for the Grotto Property on October 27, 2017. The use of the plural “properties” suggests
that this statement was made the day before the closing on the Rental Properties (which occurred
before the closing on the Grotto Property).

                                                 4
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 5 of 27 PageID #: 727




promissory note states, “COMMERCIAL PROMISSORY NOTE.” SUMF ¶ 15; Def.’s Ex. F.

Paragraph 7 of the $160,000 promissory note states, in part, “The proceeds of this Note are to be

used for business, commercial, investment or similar purposes and no portion thereof shall be used

for personal, family, or household uses.” SUMF ¶ 16; Def.’s Ex. F, ¶ 7. The promissory note

describes a loan with a 15% interest rate and monthly payments of $2,401.40. Def.s’ Ex. F, ¶ 1(a)-

(b). The first page of the Deed of Trust and Security Agreement states, “A. Beneficiary has made

a commercial loan (the “Loan”) to Borrower, which is evidenced by that certain Commercial

Promissory Note of Borrower . . .” SUMF ¶ 18; Def.’s Ex. G. Paragraph 1.1(c) also states, “Grantor

represents and warrants to Trustee and Beneficiary that the Mortgage Property is commercial rental

property and not the Grantor’s primary home.” SUMF ¶ 19; Def.’s Ex. G.

       At the time of closing, Miner did not go through each page of the documents. Miner Dep.

141:4-17. He did not read the parts of the Promissory Note or the Deed of Trust and Security

Agreement for the Grotto Property stating that the loan was a commercial loan and was to be used

for personal, family, or household uses. Miner Dep. 143:16-20; 145:18-25; 146:1-25; 147:1-4.

Miner relied on Schrieber’s statement that they would get it worked out later. Miner Aff. ¶¶ 30-

31. After the closing, Miner found out that what Schrieber had said about the favorable terms of

his financing was not true, that Miner was paying a higher interest rates on the properties than he

understood his deal with Defendants to be, that Miner’s home had been classified as a commercial

property, and that Miner was paying for a commercial loan that had a significantly higher interest

rate than a than a home loan would have had. Miner Aff. ¶¶ 10, 16, 31.

       Plaintiff did not move into the Grotto Property immediately at the time of the closing. At



                                                5
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 6 of 27 PageID #: 728




the time of the closing in 2017, Miner was living at his previous address (with Melinda Haskins,

to whom he became engaged in 2018), because the Grotto Property had to be rehabbed. Miner

Dep. 10:7-19, 11:12-18, 131:211-25; 132:1-7. However, Miner later moved into the Grotto

Property and was living there at the time of his November 2019 deposition. Miner Dep. 9:19-20,

10:20-23. The utilities at the Grotto are in Melinda Haskins’ name, not Miner’s name. SUMF

¶¶ 36-37.

       On April 3, 2018, Miner emailed Schrieber to ask whether Schrieber could provide

financing for Miner’s girlfriend to purchase a piece of property. Pl.’s Ex. C., Doc. 109-3. In an

email, Schrieber replied, “I thought your girlfriend was going to move into Grotto with you? Has

the original plan changed?” Id.

       At some point after entering the October 2017 loan transactions with Mercantile, Miner

entered into agreements to sell or refinance all four Rental Properties, with closings set to take

place on November 12, 2018. Miner Aff. ¶¶ 21, 23. On October 17, 2018, Miner requested that

Schrieber prepare payoff figures for the Rental Properties. Miner Aff. ¶ 21. 3 Schrieber told Miner

on the phone that he would only provide closing documents for transactions he approved of, and

he did not approve the requested transaction and thus would not provide payoff information. Miner

Aff. ¶¶ 33-34. Miner states that “[o]n November 12, 2018, Curtis Schrieber did not provide me the



3
  Defendants have also submitted evidence that on October 16, 2018, Defendants sent an email to
a title company concerning the 5328 Bermuda Drive property that contained a payoff figure for
the $62,000 loan. SUMF ¶ 40, Def’s Ex. U, Doc. 94-20. It unclear to the Court from the parties’
submissions why Defendants sent an email with a payoff figure for this property on that date or
how that email relates to the rest of the timeline of relevant events.


                                                6
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 7 of 27 PageID #: 729




payoff figures I requested, and I was not able to close on the property as a result of lacking this

necessary information.” Miner Aff. ¶ 24. Miner also states that “[o]n November 16, 2018, Curtis

Schreiber provided a payoff quote that was inaccurate and incorrect; this caused a delay in securing

alternative funding to close the property.” Miner Aff. ¶ 25. Miner also states that he was thus

forced to negotiate with Schrieber in order to get payoff amounts, causing him to lose money from

the lost opportunities caused by Schrieber’s interference in his real estate transactions with a third

party. Id. at ¶ 35.

        Despite the above issues, Miner did sell some of the Rental Properties on November 12,

2018: on November 12, 2018, Adoria-Adorian conveyed two of the Rental Properties to separate

individuals through General Warranty Deeds. SUMF ¶¶ 41-42; Def.’s Ex. V, W. Additionally, at

some point, Miner paid off the October 27, 2017 $160,000 promissory note that was secured by

the Grotto Property. SUMF ¶ 38. On May 10, 2019, a deed of release was recorded on the deed of

trust for the Grotto Property. SUMF ¶ 39, Ex. T.

        In the Amended Complaint, Plaintiffs assert five claims against Defendants: (I) Violations

of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. §§ 407.010, et seq.; (II)

Fraudulent Misrepresentation; (III) Declaratory Judgment; (IV) Tortious Interference with

Business Expectancy and Contract; and (V) Punitive Damages as to Count IV. Defendants also

filed a Counterclaim, asserting that Plaintiffs breached both the Promissory Note for the Rental

Properties and the Promissory Note for the Grotto Property.




                                                  7
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 8 of 27 PageID #: 730




       III.    DISCUSSION

       Defendants argue that they are entitled to summary judgment on each of Plaintiffs’ claims

against them. The Court considers each claim in turn.

               A. Count I: Violations of MMPA

       In Count I, Plaintiffs allege that Defendants violated the MMPA in several ways, including

by unfairly placing Miner into a loan without considering his ability to repay it; by categorizing

the loan for the Grotto Property as a commercial/business loan; by failing to provide payoff figures

when requested; by charging more interest and fees than are allowed by law under Mo. Rev. Stat.

§§ 408.030 and 408.052; and by, after coming to an agreement to provide residential financing,

providing a Commercial Promissory Note at closing. Am. Compl. ¶ 39.

       To prevail on an MMPA claim, a plaintiff must prove that he or she “(1) purchased

merchandise (which includes services) from [Defendants]; (2) for personal, family or household

purposes; and (3) suffered an ascertainable loss of money or property; (4) as a result of an act

declared unlawful under the Merchandising Practices Act.” Murphy v. Stonewall Kitchen, LLC,

503 S.W.3d 308, 311 (Mo. Ct. App. 2016) (citing Hess v. Chase Manhattan Bank, USA, N.A., 220

S.W.3d 758, 773 (Mo. 2007)). See also Mo. Rev. Stat. § 407.025.1 (“Any person who purchases

or leases merchandise primarily for personal, family or household purposes and thereby suffers an

ascertainable loss of money or property, real or personal, as a result of the use or employment by

another person of a method, act or practice declared unlawful by section 407.020, may bring a

private civil action . . .”). “Whether a plaintiff purchased a good for primarily a personal, family,

or household purpose is a question of fact.” Kerr v. Vatterott Educ. Ctrs., Inc., 439 S.W.3d 802,



                                                 8
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 9 of 27 PageID #: 731




810–11 (Mo. Ct. App. 2014).

       Defendants argue that they are entitled to summary judgment on Plaintiffs’ MMPA claim

because Miner did not purchase the Grotto Property for personal, family, or household purposes.

Defendants’ position that Plaintiffs did not purchase the Grotto Property for personal use is

supported primarily by the promissory note, signed by Miner, stating, “The proceeds of this Note

are to be used for business, commercial, investment or similar purposes and no portion thereof

shall be used for personal, family, or household uses,” and the Deed of Trust and Security

Agreement, which states, “Beneficiary has made a commercial loan (the “Loan”) to

Borrower .   . . ,”   and “Grantor represents and warrants to Trustee and Beneficiary that the

Mortgage Property is commercial rental property and not the Grantor’s primary home.” 4

       Plaintiffs do not dispute that Miner signed documents indicating that this loan was for

commercial purposes. However, they have also produced an affidavit indicating that Miner

intended to buy the Grotto Property to use as his personal home; that Miner repeatedly told

Schrieber that he was buying the Grotto Property to be his home; that Schrieber told Miner to sign

the documents despite the incorrect statements in them and that things would be worked out later;

that Miner did not read the documents before signing them; and that Miner did move into the

Grotto Property. Miner’s statements that he bought the Grotto Property for personal use and



4
  Defendants also appear to suggest that Miner could not have purchased the Grotto Property for
personal use because the it needed extensive rehab work at the time of closing and could not be
occupied by Plaintiff. However, it is unclear to the Court why a person could not have purchased,
for personal use, a property that needed rehab work before it could be lived in. Miner
acknowledged that he did not live in the property at the time of the October 2017 closing, because
it needed work, but stated that he moved into the property in 2018.

                                                 9
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 10 of 27 PageID #: 732




informed Schrieber that he did so is also supported by documentary evidence: an email from

Schrieber to Miner a few months after the purchase indicating that Schrieber “thought [Miner’s]

girlfriend was going to move into Grotto with [Miner]” and asking whether the fact that Miner’s

girlfriend was seeking financing for another home indicated that the “original plan” had changed.

A reasonable factfinder could conclude from this evidence that Miner purchased the Grotto

Property for personal, family, or household use.

       Because Defendants have not meet their burden of showing that there is no genuine issue

of material fact with regard to whether Miner bought the Grotto Property for personal, family, or

household purposes, and because Defendants do not identify any other basis on which the Court

should grant summary judgment in their favor on the MMPA claim, the motion will be denied with

respect to Count I.

               B. Count II: Fraudulent Misrepresentation

       In Count II (Fraudulent Misrepresentation), Plaintiffs allege that Defendants made various

misrepresentations and/or omissions related to Miner’s loan or loans. Specifically, they allege that

Defendants “misrepresented the ability of Plaintiffs to repay” the loan, “charg[ed] more interest

and fees that are allowed by law without disclosure,” “fail[ed] to disclose the re-categorization of

the loan” to Miner, “willfully and intentionally misrepresented the nature and character of the loan

and concealed his intentions to reclassify the loan,” and “represented to [Miner] that the mortgage

agreement was in the form of a personal loan and that Defendants’ loan offers were financially

superior, would benefit Plaintiffs’ business interest, and promote the growth of Plaintiff’s real

estate portfolio.” Am. Compl. ¶¶ 48-50. Plaintiffs also allege that Defendants knew or should have



                                                10
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 11 of 27 PageID #: 733




known that such representations were false, that Plaintiffs relied on Defendants’ representations

as being true, and that as a consequence Plaintiffs suffered financial damages and lost other

business opportunities. Id. ¶¶ 51, 53, 55.

       In the instant motion for summary judgment, Defendants ask the Court to grant summary

judgment on this claim on the ground that the allegations of fraudulent misrepresentations in the

Amended Complaint do not satisfy the particularity requirements of Federal Rule of Civil

Procedure 9(b). 5

       To establish a claim of fraudulent misrepresentation under Missouri law, a plaintiff must

prove: “(1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge of its

falsity or ignorance of its truth; (5) the speaker’s intent that it should be acted on by the person in

the manner reasonably contemplated; (6) the hearer’s ignorance of the falsity of the representation;

(7) the hearer’s reliance on the representation being true; (8) the hearer’s right to rely thereon; and

(9) the hearer’s consequent and proximately caused injury.” Renaissance Leasing, LLC v. Vermeer

Mfg. Co., 322 S.W.3d 112, 131-32 (Mo. 2010) (internal citations omitted). As both parties

recognize, Plaintiffs’ fraudulent misrepresentation claim must satisfy the heightened pleading

standards of Federal Rule of Civil Procedure 9(b) for claims alleging fraud. See, e.g., Freitas v.



5
  In their Memorandum in Support, Defendants also state, “The representation that ‘the mortgage
agreement was in the form of a personal loan’ must fail” because it is contrary to the terms of the
loan documents. Def.’s Mem. Supp., Doc. 93, at 7. However, Defendants do not explain how this
contradiction relates to the elements of a fraudulent misrepresentation claim and do not cite any
authority to support granting summary judgment based on this argument. Thus, the Court finds
that they have not met their burden of showing that this argument provides a basis for finding that
there is no genuine issue of material fact and they are entitled to judgment as a matter of law.


                                                  11
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 12 of 27 PageID #: 734




Wells Fargo Home Mortg., Inc., 703 F.3d 436, 439 (8th Cir. 2013). Under Rule 9(b), “In alleging

fraud . . ., a party must state with particularity the circumstances constituting [the] fraud . . . .” Fed.

R. Civ. P. 9(b). To satisfy the particularity requirement of Rule 9(b), the plaintiff “must plead such

facts as the time, place, and content of the defendant’s false representations, as well as the details

of the defendant’s fraudulent acts, including when the acts occurred, who engaged in them, and

what was obtained as a result.” United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552,

556 (8th Cir. 2006). “In other words, Rule 9(b) requires plaintiffs to plead the who, what, when,

where, and how: the first paragraph of any newspaper story.” Frietas. 703 F.3d at 439 (quoting

Summerhill v. Terminix, Inc., 637 F.3d 877, 880 (8th Cir. 2011)). “This particularity requirement

demands a higher degree of notice than that required for other claims.” United States ex rel.

Costner v. United States, 317 F.3d 883, 888 (8th Cir. 2003). The “higher degree of notice is

intended to enable the defendant to respond specifically and quickly to the potentially damaging

allegations.” Drobnak v. Andersen Corp., 561 F.3d 778, 783 (8th Cir. 2009) (internal quotation

marks omitted).

        As Plaintiffs point out, Defendants’ argument that Rule 9(b)’s particularity requirement is

not satisfied is an argument more typically made in a motion to dismiss than in a motion for

summary judgment. However, the Eighth Circuit has held that “[a] district court may enter

summary judgment dismissing a complaint alleging fraud if the complaint fails to satisfy the

requirements of Rule 9(b).” Murr Plumbing, Inc. v. Scherer Bros. Fin. Servs. Co., 48 F.3d 1066,

1070 (8th Cir. 1995) (citation omitted). Accord Mitec Partners, LLC v. U.S. Bank Nat’l Ass’n, No.

07-CV-2085-LRR, 2009 WL 500618, at *7 (N.D. Iowa Feb. 26, 2009), aff’d, 605 F.3d 617 (8th



                                                    12
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 13 of 27 PageID #: 735




Cir. 2010).

       The Court agrees with Defendants that in the Amended Complaint, Plaintiffs failed to plead

the fraudulent misrepresentation claim with the heightened particularity required by Rule 9(b).

Plaintiffs do not identify the specific person who made the alleged misrepresentation, instead

making vague references to “Defendant” or “Defendants.” See Owen Cont’l Dev., LLC v. Vill.

Green Mgmt. Co., No. 4:11-CV-1195-FRB, 2011 WL 5330412, at *5 (E.D. Mo. Nov. 4, 2011)

(“Generally, the statements alleged to be fraudulent must be linked to an individual speaker. Vague

references to ‘defendant’ as the speaker . . . are insufficient.”). Plaintiffs do not allege how the

alleged misrepresentations were made, so it is unclear whether they occurred by telephone, in

person, or in writing. Plaintiffs also do not identify the date or dates when the alleged

misrepresentations were made. From the rest of the Amended Complaint, it appears that the

representations must have occurred sometime in September or October of 2017; this, however, this

is not sufficiently specific to satisfy Rule 9(b). See, e.g., Hill v. Bank of Am., N.A., No.

4:16CV00444-ERW, 2016 WL 6441599, at *4 (E.D. Mo. Nov. 1, 2016) (“Even if the Court

construes this misrepresentation as happening ‘in December and January 2010,’ pleading a single

instance of misrepresentation occurred during a two month time period does not satisfy the

particularity requirement of FRCP 9(b)’s ‘when’ element.”). Most importantly, the allegations do

not include a description of what Defendants’ representatives actually said to Plaintiffs. First, it is

not even clear whether the alleged misrepresentations relate only to the mortgage on the Grotto

Property or relate to other loans as well. The use of the singular term “loan” and the allegation that

there was a representation that “the mortgage agreement was in the form of a personal loan”



                                                  13
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 14 of 27 PageID #: 736




suggest that the allegations relate to the Grotto Property. However, the allegation that Defendants

represented that “Defendants’ loan offers [plural] were financially superior, would benefit

Plaintiff’s business interest, and promote the growth of Plaintiff’s real estate portfolio” suggest

that Plaintiffs are also making allegations of misrepresentations about the loans on the Rental

Properties. This basic lack of clarity demonstrates a failure to plead fraud with particularity.

Second, Plaintiffs do not allege that Defendants represented to them that they would receive any

particular interest rate or loan terms, do not allege the interest rate or loan terms they had been

offered by others, and do not allege the interest rate they were ultimately charged. 6 Defendants

also allege no facts to suggest that Defendants knew these statements were false when they were

made. Thus, the Court finds that Plaintiffs did not, in their Amended Complaint, satisfy the

heightened pleading requirements of Rule 9(b).

       In their opposition, Plaintiffs argue that because this is a motion for summary judgment

and not a motion to dismiss, the Court is not limited to considering the allegations in the Amended

Complaint, but may also consider the statements in the affidavit of Miner that Plaintiffs submitted

with their opposition. Neither party directs the Court to any cases addressing how to handle

evidence presented in response to a Rule 9(b) challenge at the summary judgment stage. The


6
  Although Plaintiffs allege that Defendants represented that their loan offers were “financially
superior, would benefit Plaintiff’s business interest, and promote the growth of Plaintiff’s real
estate portfolio,” such representations are mere expressions of opinion of “puffing” that cannot
provide a basis for a fraud claim. See, e.g., Midwest Printing, Inc. v. AM Int’l, Inc., 108 F.3d 168,
171 (8th Cir. 1997) (“Representations . . . that compare the efficiency, economy or quality of one
product to other products may not form the basis of a cause of action in fraud.”) (applying Missouri
law); Love v. Career Educ. Corp., No. 4:11CV1585 JAR, 2012 WL 1684572, at *3 (E.D. Mo. May
15, 2012) (“Under Missouri law, mere expressions of opinion or ‘puffing’ are not actionable
representations.”).

                                                 14
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 15 of 27 PageID #: 737




Court’s own research suggests that at least in some cases, Courts have denied a defendant’s motion

for summary judgment where the plaintiff provided evidence containing the required particularity.

See Denson Int’l Ltd. v. Liberty Diversified Int’l, Inc., No. CIV. 12-3109 DSD/JSM, 2014 WL

3361798, at *3 (D. Minn. July 9, 2014) (denying a motion for summary judgment based on Rule

9(b) where the plaintiff had cited documents containing the alleged fraudulent misrepresentations;

stating, “[the plaintiff] has adequately identified the source, time and contents of the allegedly-

fraudulent representations by [the defendant]. As a result, [the defendant’s] argument that

summary judgment is warranted based on insufficient pleading is unavailing.”); Milan v. Colvin,

No. CIV. 09-3666 DWF/TNL, 2011 WL 1988205, at *5 (D. Minn. May 20, 2011) (“The Court

declines to grant summary judgment on Plaintiffs’ fraud count on the basis of Defendants’

argument that the Complaint failed to satisfy Rule 9(b). The purpose of Rule 9(b) is to facilitate a

defendant’s response to and preparation of a defense to charges of fraud. Given the allegations in

the Complaint, the fact that Defendants answered the Complaint in December 2009 and did not

assert that the allegations were insufficient at that time, and the arguments and supporting

affidavits submitted to the Court by the parties in the current motion, the Court respectfully

disagrees with Defendants’ assertion that it is not reasonably able to respond and prepare a defense

to Plaintiffs’ fraud claim.”). In other cases, courts have granted the motion for summary judgment

but have given Plaintiffs (upon request) leave to amend the complaint. See Waitt v. Speed Control,

Inc., No. C-00-4060-MWB, 2002 WL 1711817, at *26 (N.D. Iowa June 28, 2002) (granting

motion for summary judgment based on Rule 9(b) but granting Plaintiffs’ motion for leave to

amend; noting that “complaints dismissed under Rule 9(b) are almost always dismissed with leave



                                                15
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 16 of 27 PageID #: 738




to amend”).

       After review of Miner’s affidavit, the Court concludes that even assuming, arguendo, that

it would be proper to consider this evidence in assessing Defendants’ motion, the information in

that affidavit still does not contain the particularity required by Rule 9(b). Although the affidavit

makes it clear who made the misrepresentations (Schrieber), it still leaves open major questions

with regard to when the misrepresentations were made and what their content was.

       In the affidavit, Miner identifies two misrepresentations. The first occurred in a September

2017. After Schrieber contacted Miner about possibly providing financing services to him for the

five properties at issue, Miner emailed Schreiber to inquire about financing options. Miner also

emailed Schrieber information about the terms of a loan offer he had received from USA Mortgage,

including the rates offered and the fact that the offer included PMI. Schreiber then called Miner

and told him that if Miner used Defendants’ services, Schrieber could get rid of Miner’s PMI and

get Miner lower or better interest rates. Miner Aff. ¶¶ 5-9, 11.

       The second misrepresentation occurred in October 2017. Miner states that “Schrieber made

representations to [Miner] the day prior to the closing of the properties that [Miner] should go

ahead and sign the documents even though there was information in there that was false and

[Miner] would later get the deal he had promised [him] orally which had lower interest rates with

no PMI.” Miner Aff. ¶ 29. Miner alleges that he relied on those statements and that he “ended up

paying higher interest rates on the properties than [he] understood [his] deal with Defendant to be

and [he] was forced to pay a commercial loan on [his] home at a significantly higher interest rate

than a home loan would have been.” Id. ¶ 31. Miner also alleges that his “payments were higher



                                                 16
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 17 of 27 PageID #: 739




than they would have been with USA Mortgage on [his] home and [his] rates were higher than

Curtis Schrieber had told him they would be in September 2017.” Id. ¶ 16.

        These new statements do not satisfy the requirements of Rule 9(b). Although Miner states

that the telephone call occurred in “September 2017,” he still does not specify when in September

the misrepresentation actually occurred. That omission is particularly significant in light of the

evidence submitted by Defendants that on September 25, 2017, Schreiber sent emails to Miner

describing loans whose interest rates and monthly payments match those in the loan documents

Plaintiffs ultimately signed. Moreover, Miner still does not state what interest rates or payment

amounts Schreiber actually offered to Miner, still does not state what interest rates or payment

amounts USA Mortgage offered to Miner, and still does not state whether Schreiber said anything

about giving Miner a lower interest rate or a different type of loan for his home as compared to the

Rental Properties. Miner also offers no facts to suggest that Schrieber knew at the time of the phone

call that the interest rates or other loan terms he quoted were inaccurate. With regard to the

allegation that Schrieber would get rid of Plaintiff’s PMI, Plaintiffs do not state whether the loan

agreements they ultimately entered included PMI, so it is not even clear whether that statement

was inaccurate at all. Finally, it is still not clear to the Court whether the alleged misrepresentations

about getting rid of PMI and giving Plaintiff a higher interest rate are directed to only the Grotto

Property or to the Rental Properties as well. Most of Miner’s statements in the affidavit suggest

that Schrieber’s statements regarding interest rates were specifically related to his home loan. See

Miner Aff. ¶ 9 (“Schrieber at that time told me he could handle my commercial transactions and

get rid of my PMI and get me a lower interest rate for a home I was looking to purchase as well”;



                                                   17
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 18 of 27 PageID #: 740




Id. ¶ 10 (“I purchased the property at 132 Grotto Ct, Florissant, MO 63033 and later found out

what Curtis Schrieber told me was not true regarding the favorable terms of my financing and I

was paying higher rates than I had received from USA Mortgage and my personal home was

classified as commercial property”; Id. ¶ 13 (“After I purchased the home at Grotto I found out

that the rate I was paying was in excess of the rate Mr. Schrieber had previously told me I would

be paying in September of 2017 when he convinced me to use his services for both my home and

commercial purchases”); Id. ¶ 16 (“After closing I found out that my payments were higher than

they would have been with USA Mortgage on my home and my rates were higher than Curtis

Schreiber had told me they would be in September 2017”). However, at other points, Miner appears

to be suggesting that he paid higher rates than he had expected on multiple “properties” (plural),

suggesting that the misrepresentations related to the Rental Properties as well. Id. ¶ 31 (“I ended

up paying higher interest rates on the properties than I understood my deal with Defendant to

be . . . .”).

         The Court next turns to the second misrepresentation—that Miner should go ahead and

sign the closing documents despite the false statements in them, and it would all be worked out

later. First, Miner does not state clearly when this statement occurred. He states that the

representation occurred “the day prior to the closing of the properties”; however, there were two

closing dates—one for the Rental Properties on October 16, 2017, and one on October 27, 2017

for the Grotto Property. The use of the plural term “properties” may suggest it was the October 16,

2017 closing date. Regardless, this lack of clarity regarding the date of the representation also

makes it difficult to determine whether Schrieber’s statement was directed only to the closing



                                                18
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 19 of 27 PageID #: 741




documents for the Rental Properties or to the closing documents for the Grotto Property (which

were signed eleven days later) as well. Again, Plaintiffs have failed to make it clear what

transactions the alleged misrepresentations are related to.

       In sum, the Court finds that even when Miner’s affidavit is considered in combination with

the Amended Complaint, Plaintiffs have not alleged the “the time, place, and content of the

defendant’s false representations, as well as the details of the defendant’s fraudulent acts,” as

required by Rule 9(b). United States ex rel. Joshi, 441 F.3d at 556. They have not provided

Defendants the level of notice required to respond “specifically and quickly to the potentially

damaging allegations.” Drobnak, 561 F.3d at 783. Thus, Plaintiff’s fraudulent misrepresentation

claim will be dismissed.

               C. Count III: Declaratory Judgment

       In Count III (“Declaratory Judgment”), Plaintiffs allege that during the course of their

transactions with Defendants, Defendants engaged in unfair or deceptive trade practices, including

unfairly placing Miner into a loan for which he would pay higher than the acceptable interest rate

for a personal loan; categorizing Miner’s loan as a commercial/business loan rather than a personal

loan; and failing to provide payoff figures when requested. Am. Compl. ¶ 57. Plaintiffs seek the

following: a declaration “that the mortgage on [the Grotto Property] is not legally palatable as it

applies commercial interest rate to a non-commercial residential property”; “rescission and

reformation of the mortgage covering [the Grotto Property]”; compensatory, consequential, and

incidental damages; pre-and post-judgment interest; punitive damages; attorney’s fees; and




                                                 19
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 20 of 27 PageID #: 742




injunctive relief and any other remedy contained in Mo. Rev. Stat. §§ 408.675-408.700. 7 Am.

Compl. ¶ 59.

        Under Missouri’s Declaratory Judgment Act, “Any person interested under a deed, will,

written contract or other writings constituting a contract, or whose rights, status or other legal

relations are affected by a statute, municipal ordinance, contract or franchise, may have determined

any question of construction or validity arising under the instrument, statute, ordinance, contract,

or franchise and obtain a declaration of rights, status or other legal relations thereunder.” Mo. Rev.

Stat. § 527.020. A declaratory judgment action under Missouri law requires the following: “(1) a

justiciable controversy that presents a real, substantial, presently-existing controversy admitting of

specific relief, as distinguished from an advisory decree upon a purely hypothetical situation; (2)

a plaintiff with a legally protectable interest at stake, ‘consisting of a pecuniary or personal interest

directly at issue and subject to immediate or prospective consequential relief;’ (3) a controversy

ripe for judicial determination; and (4) an inadequate remedy at law.” Missouri Soybean Ass’n v.

Missouri Clean Water Comm’n, 102 S.W.3d 10, 25 (Mo. 2003) (quoting Northgate Apartments,

L.P. v. City of N. Kansas City, 45 S.W.3d 475, 479 (Mo. Ct. App. 2001)). “A declaratory judgment

‘should be used with caution and, except in exceptional circumstances plainly appearing, it is not

to be used and applied where an adequate remedy already exists.’” Edwards v. City of Ellisville,

426 S.W.3d 644, 656-67 (Mo. Ct. App. 2013) (quoting State ex rel. Freeway Media, L.L.C. v. City



7
  Sections 408.675 through 408.700 are known as the “Missouri Right to Financial Privacy Act.”
Mo. Rev. Stat. § 408.675.1. These provisions appear to relate to disclosures of financial records to
the government. Plaintiffs do not explain in their Amended Complaint or in their briefing how
these provisions apply to the facts of the instant case, nor is it apparent to the Court.

                                                   20
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 21 of 27 PageID #: 743




of Kansas City, 14 S.W.3d 169, 173 (Mo. App. 2000)). “Due to the justiciable controversy

requirement, a court cannot enter declaratory judgment after an issue becomes moot.” Wyatt v.

Liberty Mortg. Corp., No. 4:13-CV-00317-DGK, 2013 WL 6730298, at *4 (W.D. Mo. Dec. 19,

2013) (citing Jacobs v. Leggett, 295 S.W.2d 825, 835 (Mo. banc. 1956)).

       Defendants argue that they are entitled to summary judgment for two reasons: (1)

Plaintiffs’ real action is one for breach of contract, so declaratory relief is not available, and (2)

the issues in the declaratory judgment are moot, because the mortgage on the Grotto Property has

been released, and so there is no document for this Court to rescind or reform.

       The Court rejected Defendants’ first argument—that declaratory relief is not available

because Plaintiffs’ real action is one for breach of contract—in its Memorandum and Order

denying Defendants’ Motion for Judgment on the Pleadings. (Doc. 111). The Court found that

Plaintiffs’ claim was not actually one for breach of contract, because Plaintiffs did not allege that

any contract was breached and did not ask the Court to make a declaration of Plaintiffs’ rights

under any contract. For the same reasons stated in the prior Memorandum and Order, the Court

cannot grant summary judgment on Count III on this basis.

       Defendants’ second argument is that the action for declaratory judgment is moot because

the mortgage on the Grotto Property has been released. Plaintiffs acknowledge in their response

that Miner “is no longer in need of reformation of the contract for his residential property.” Pl.’s

Mem. Opp’n, Doc. 109, at 5. The Court agrees with Defendants that Plaintiffs’ declaratory

judgment action is moot in light of the release of the mortgage on the Grotto Property.




                                                 21
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 22 of 27 PageID #: 744




       Plaintiffs suggest that the declaratory judgment claim is not moot because they did not just

request rescission and reformation, but also requested damages and a declaration that “the [Grotto

Property] mortgage is not legally palatable as it applies [a] commercial interest rate to non-

commercial residential property.” Am. Compl, ¶ 59. However, Plaintiffs do not offer the Court

any legal basis for a finding that the mortgage is “not legally palatable,” and it is not apparent to

the Court how a declaration regarding the legal palatability of the now-released mortgage on the

Grotto Property would affect any of Plaintiff’s rights or interests. Moreover, to the extent that

Plaintiffs contend that they suffered damages as a result of the categorization of the mortgage on

the Grotto Property as a commercial loan, Plaintiffs have not offered the Court any basis for a

finding that they lack an adequate remedy at law with respect to those damages.

       Plaintiffs also argue Count III is not moot because Plaintiffs still have other loans with

Defendants, and “the same problems regarding the payoff amounts are bound to reappear when

Plaintiff attempts to sell or refinance the property and therefore the Court may decide this issue

before it as it is still ripe with Defendant claiming they owe no duty to provide payoff information

in their Motion for Summary Judgment.” Pl.’s Mem. Opp’n, Doc. 109, at 4-5. This argument is

unpersuasive. In Count III, Plaintiffs do not ask the Court to make any declaration addressing

Defendants’ duty to provide payoff figures on mortgages. Thus, even if the Court were to enter a

judgment granting all of the declaratory relief requested in Count III, such a judgment would have

no impact on any possible future controversy over whether Defendants are obligated to provide

payoff figures. The Court need not reach the question of whether, if Plaintiffs had requested such




                                                 22
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 23 of 27 PageID #: 745




relief in Count III, the continuing existence of other mortgage loans between the parties would be

sufficient to render Count III justiciable, an issue that has not been briefed by the parties.

       For all of the above reasons, Defendants’ motion for summary judgment will be granted

with respect to Count III.

               D. Count IV: Tortious Interference with Business Expectancy and Contract

       In Count IV (“Tortious Interference with Business Expectancy and Contract”), Plaintiffs

allege that they had entered into agreements with prospective buyers for two of the Rental

Properties 8 and that they told Defendants in September of 2018 that they would need partial

releases so that the title companies could close on the sales. Am. Compl. ¶¶ 61-62. They also allege

than on October 17, 2018, they requested payoff figures for a sale and closing date of November

12, 2018; that as of November 12, 2018, Defendants had not provided the pay-off figures; that as

a result the property could not close in the manner intended; and that on or about November 16,

2018, Defendants provided a payoff quote that was inaccurate and incorrect. Id. ¶¶ 26-30. Plaintiffs

further allege that after they told Defendants their plans, Defendants began inquiring into the nature

of the sales and contacting the title companies to inquire about the nature of the sales; that

Defendants contacted the new lending agent and caused the lender to be curious about Plaintiffs’

business practices; and that Defendants began to impose conditions upon Plaintiffs that were not

warranted, including pre-payment of the note for monthly payments that were not yet due. Id.

¶¶ 63-67, 69 They allege that due to Defendants’ actions, the closing could not be accomplished



8
 The Amended Complaint only mentions two properties; in Miner’s affidavit, however, he states
that all closings for all four rental properties were supposed to occur on November 12, 2018.

                                                  23
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 24 of 27 PageID #: 746




as promised, the contracts for the sale of the properties were substantially impeded, and they lost

profits and savings that would have come from accomplishing the sales. Id. ¶¶ 70, 72.

       Under Missouri law, “a claim for tortious interference with a contract or business

expectancy requires proof of each of the following: “(1) a contract or valid business expectancy;

(2) defendant’s knowledge of the contract or relationship; (3) a breach induced or caused by

defendant’s intentional interference; (4) absence of justification; and (5) damages.” Rail Switching

Servs., Inc. v. Marquis-Missouri Terminal, LLC, 533 S.W.3d 245, 257 (Mo. Ct. App. 2017)

(quoting Bishop & Assocs., LLC v. Ameren Corp., 520 S.W.3d 463, 472 (Mo. 2017)).

       Defendants make several arguments for why they are entitled to summary judgment on this

claim, though they do not link any of their arguments to the elements of a tortious interference

claim. The Court will address each in turn.

       First, Defendants argue that they are entitled to summary judgment because they were not

legally required to provide partial releases for encumbered collateral under the terms of the relevant

promissory notes or the deeds of trust. They argue that such a requirement would have to be

explicitly stated in the documents. This argument is unpersuasive for two reasons. First, this is not

a breach of contract claim, it is a tortious interference claim. Defendants do not cite any authority

for their suggestion that, in order to show that Defendants tortuously interfered with Plaintiffs’

contract or business expectancy, Plaintiffs must show that Defendants’ conduct constituted a

breach of Defendants’ own contractual obligations. Second, Defendants’ failure to provide partial

releases is only one aspect of Plaintiffs’ tortious interference claim; Plaintiffs also allege that

Defendants failed to provide timely payoff and accurate payoff figures and took various other



                                                 24
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 25 of 27 PageID #: 747




actions that interfered with Plaintiffs’ ability to close on the properties.

        Second, addressing Plaintiffs’ allegation that Defendants failed to provide timely payoff

figures and provided payoff figures that were incorrect, Defendants characterize this as Plaintiffs

“complaining about not liking the payoff amount,” and they argue that Defendants had every

justification to provide the title company with a full payoff of the loan. Def.’s Mem. Supp., Doc.

93, at 10. However, Defendants provide no evidence from which the Court could determine

whether the payoff figures they provided to the title company to Plaintiffs were correct.

        Defendants also suggest that Plaintiffs’ tortious interference claim fails because Plaintiffs

do not allege that Defendants had contact with the buyers of the properties, but only that

Defendants had contact with the title company. They also cite a document showing that they

emailed a payoff figure to the title company for one of the properties. They suggest that because

their contact with the title company was “collateral to the contract with Buyers,” it could not

support a tortious interference claim. This argument is unavailing. Defendants provide no authority

for their suggestion that a “collateral” communication cannot give rise to a tortious interference

claim. Moreover, even if they were correct about that, the communication with the title company

is not the only action that Plaintiffs allege in their tortious interference claim.

        The Court also notes that Defendants make no arguments with regard to Plaintiffs’

allegation that after Defendants heard about the upcoming sale, Defendants began to impose

conditions upon the Plaintiffs which were not warranted, including pre-payment of the present

note for monthly payments which were not due.

        Finally, Defendants argue that Plaintiffs cannot show the requisite intentional interference,



                                                   25
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 26 of 27 PageID #: 748




because if the closing had not taken place, it was Defendants, rather than Plaintiffs, that would

have been harmed, because Defendants would not have been paid off. This argument is

unpersuasive. Presumably, Defendants entered into the loan agreements with Plaintiffs because

they planned to benefit from Plaintiffs’ interest payments over the life of the loan, and an early

payoff would end that relationship. Moreover, Plaintiffs have alleged that the closing would have

benefited them because were attempting to sell the properties, extinguish the mortgage from

Defendants, and obtain less expensive financing that would have allowed them to purchase

additional properties.

       Finally, Defendants argue that the claim is moot, because Plaintiffs did sell the two parcels

that are the basis of this claim. However, this is a claim for damages, not injunctive relief, and a

claim for damages is rarely mooted by changed circumstances. Cf. 13C C. Wright & A. Miller,

Fed. Prac. & Proc. Juris. § 3533.3 (3d ed.) (“The availability of damages or other monetary relief

almost always avoids mootness . . .”); Gibson v. DuPree, 664 F.2d 175, 177 (8th Cir. 1981) (“A

viable claim for damages insures the existence of a live controversy appropriate for judicial

resolution—at least to the extent of determining whether a claim is stated and a damage remedy is

available.”). Plaintiffs allege that they lost savings and profits that they would have obtained had

they been able continue with the sale of property as planned. Defendants offer no argument or

authority to suggest that Plaintiffs cannot recover those damages, and Defendants provide no

authority for their suggestion that a tortious interference with contract or business expectancy

claim is moot merely because the plaintiff successfully entered some contract that was not the one

it originally expected to enter.



                                                26
Case: 4:19-cv-00095-SPM Doc. #: 114 Filed: 07/02/20 Page: 27 of 27 PageID #: 749




       For all of the above reasons, Defendants have not met their burden of showing that there is

no genuine issue of material fact and that they are entitled to judgment as a matter of law on

Plaintiffs’ tortious interference claim, and the motion will be denied with respect to Count IV.

               E. Count V: Punitive Damages (as to Count IV)

       Defendants’ argument that they are entitled to summary judgment on Count V is entirely

premised on their contention that they are entitled to summary judgment on Count IV. Because

they are not entitled to summary judgment on Count IV, Defendants’ motion will be denied as to

Count V.

       IV.     CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by Defendants

Curtis Schrieber and Mercantile Capital Inc. (Doc. 92) is GRANTED IN PART and DENIED

IN PART. With respect to Count II (Fraudulent Misrepresentation) and Count III (Declaratory

Judgment), the motion is GRANTED. In all other respects, Defendants’ motion is DENIED.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of July, 2020.




                                                27
